Citation Nr: 1027826	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-03 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for diabetes 
mellitus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to August 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The Veteran testified at a May 2010 videoconference 
hearing before the undersigned Veterans Law Judge.  A transcript 
of the hearing is contained in the record.

The issue of entitlement to a rating in excess of 50 
percent for posttraumatic stress disorder has been raised 
by the record, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  An unappealed March 2004 rating decision denied service 
connection for bilateral hearing loss disability on the basis 
that there was no medical evidence that the Veteran had a hearing 
loss disability in service or that his current hearing loss 
disability was related to his service.

2.  An unappealed March 2006 rating decision declined to reopen 
the claim of service connection for bilateral hearing loss 
disability.

3.  Evidence received since the March 2006 rating decision 
pertaining to the claim of service connection for bilateral 
hearing loss disability does not constitute evidence of a current 
disability related to service, does not relate to the 
unestablished fact necessary to substantiate the claim, and does 
not raise a reasonable possibility of substantiating the claim.

4.  An unappealed October 2006 rating decision denied service 
connection for diabetes mellitus essentially because the evidence 
did not show that the Veteran had ever been diagnosed with 
diabetes.

5.  Evidence received since the October 2006 rating decision 
pertaining to the claim of service connection for diabetes 
mellitus does not constitute medical evidence of a diagnosis of 
diabetes, does not relate to the unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the 
claim of service connection for bilateral hearing loss disability 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009). 

2.  New and material evidence has not been received, and the 
claim of service connection for diabetes mellitus may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. 38 C.F.R. § 
3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. 
Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Regarding the claims to reopen decided herein, January 2008 (for 
diabetes mellitus) and February 2008 (for hearing loss) VA 
letters sent to the Veteran provided him notice of the evidence 
needed to support his claims, and advised him of his and VA's 
responsibilities in the development of the claims.  He was also 
provided notice of the specific evidence needed to reopen the 
claims of service connection for diabetes mellitus and bilateral 
hearing loss disability (see Kent v. Nicholson, 20 Vet. App. 1 
(2006)).  The Veteran had ample opportunity to respond to his 
notice letters and participate in the adjudicatory/appeal 
process.  He is not prejudiced by any technical notice deficiency 
that may have occurred along the way.

Regarding VA's duty to assist, the Veteran's available service 
treatment records (STRs) and service personnel records have been 
obtained.  All evidence constructively of record (VA records) has 
been secured.  The appellant has not identified any pertinent 
evidence that is outstanding.  Notably, in a claim to reopen the 
duty to assist by arranging for an examination or securing a 
medical opinion does not attach until the claim has been 
reopened.  Evidentiary development in these matters is complete 
to the extent possible.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

Law and Regulations

Generally, when the RO denies a claim, and the veteran does not 
appeal the denial, such determination is final, and the claim may 
not thereafter be reopened and allowed based on the same record.  
38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new 
and material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If certain chronic 
diseases, including arthritis, sensorineural hearing loss (as 
organic disease of the nervous system) and diabetes mellitus, are 
manifested to a compensable degree within one year following a 
veteran's discharge from active duty, they may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  Service connection also may be 
granted for any disease initially diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Veterans who, during active service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed to 
an herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to a herbicide agent (to include Agent 
Orange) during active military, naval or air service and has 
developed Type 2 diabetes mellitus to a degree of 10 percent or 
more at any time after service, the veteran is entitled to a 
presumption of service connection even though there is no record 
of such disease during service.  38 U.S.C.A. §§ 1112, 1116; 38 
C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumptive provisions, the Federal 
Circuit has determined that a claimant is not precluded from 
establishing service connection with proof of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock 
v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

Service connection requires medical evidence diagnosing a current 
disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In 
the absence of proof of a present disability (and, if so, of a 
nexus between that disability and service), there can be no valid 
claim for service connection.  Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service and 
the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA 
must review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below will 
focus specifically on what the evidence shows, or fails to show, 
as to the claims.

Factual Background and Analysis - Diabetes Mellitus

Evidence of record at the time of the October 2006 rating action 
denying service connection for diabetes mellitus included service 
personnel records that showed that the Veteran served in Vietnam 
from August 1968 to August 1969.  STRs, including an August 1968 
separation examination report, are negative for complaints or 
findings of diabetes mellitus.  A urinalysis performed at the 
time of the separation physical examination was negative for the 
presence of sugar.  Post-service VA treatment records and 
examination reports dated through 2006 are also negative for a 
diagnosis of diabetes.  

Service connection for diabetes mellitus was denied by an 
unappealed rating decision dated in October 2006.  The RO found 
that that the medical evidence did not show that the Veteran had 
ever been diagnosed with diabetes mellitus.

Evidence received since the October 2006 decision includes: VA 
treatment records and examination reports dated from 2006 through 
2009.  While these records show that the Veteran is pre-diabetic, 
they do not reveal a medical diagnosis of diabetes mellitus.  In 
addition, the Veteran testified during the May 2010 
videoconference hearing that although he has been told that he is 
borderline diabetic and should watch his diet, he had never 
received a medical diagnosis diabetes mellitus and is not taking 
any medication for diabetes. 

While this evidence is new, in that it has not been previously 
reviewed by VA, this evidence is not material.  The Veteran was 
denied service connection for diabetes mellitus in 2006 because, 
while he was "pre-diabetic", he had never been formally 
diagnosed with diabetes mellitus.  The evidence submitted since 
2006 is redundant of that previously considered in that it 
continues to show that the Veteran is in a "pre-diabetic" 
state, and he does not have diabetes mellitus.

Under these circumstances, the Board must conclude that new and 
material evidence has not been received, and that the claim of 
service connection for diabetes mellitus may not be reopened.

Factual Background and Analysis - Bilateral Hearing Loss 
Disability

The RO denied the Veteran's claim of service connection for 
bilateral hearing loss disability in an unappealed rating 
decision in March 2004.  The RO found that none of the evidence 
of record showed that the Veteran's current hearing loss was 
related to his military service.  Evidence of record at the time 
of the March 2004 rating action included STRs, including an 
August 1968 separation examination report, which note no findings 
of hearing loss disability.  Post-service VA treatment records 
and examination reports noted that the Veteran had post-service 
noise exposure working on the railroad for 26 years.  None of the 
medical evidence of record related the Veteran's current hearing 
loss disability to his military service.

In March 2006, the RO declined to reopen the Veteran's claim for 
service connection for a bilateral hearing loss on the grounds 
that the evidence submitted in connection with the current claim 
was not new and material in that it was not related to an 
unestablished fact necessary to substantiate the claim, nor did 
it raise the possibility of substantiating the claim.  The new 
evidence consisted of VA treatment records from June 2005 to 
February 2006, as well as lay statements from the Veteran and his 
daughter. 

Evidence received since the March 2006 rating decision includes 
VA treatment records and examination reports dated from 2006 to 
2009. While this evidence is new, in that it has not been 
previously reviewed by VA, this evidence is not material.  The 
basis for the prior denial was the lack of evidence relating any 
currently diagnosed hearing disorder to service.  None of the 
"new" medical records relate a current diagnosis of hearing 
loss disability to the Veteran's military service.  As the 
medical evidence received since March 2006 does not address the 
unestablished fact necessary to substantiate the claim, it does 
not raise a reasonable possibility of substantiating the claim, 
and is not material.  Therefore, it cannot serve to reopen the 
claim.

In addition, in statements made during the May 2010 
videoconference hearing, the Veteran essentially maintains that 
he suffers from hearing loss disability which is related to his 
military service.  No medical or other competent evidence was 
submitted to support these allegations.  The Veteran is a 
layperson, and lacks medical training and expertise to render a 
competent opinion on a matter, such as the relationship between a 
current disability and his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Where, as here, 
resolution of the issue on appeal turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Hickson 
v. West, 11 Vet. App. 374 (1998).

Under these circumstances, the Board must conclude that new and 
material evidence has not been received, and that the claim of 
service connection for bilateral hearing loss disability may not 
be reopened.


ORDER

New and material evidence not having been submitted, the request 
to reopen a claim of service connection for diabetes mellitus is 
denied.

New and material evidence not having been submitted, the request 
to reopen a claim of service connection for bilateral hearing 
loss disability is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


